Exhibit 10(iii)
a2019awardletterimagea01.jpg [a2019awardletterimagea01.jpg]


Kevin A. Lobo
Chairman and CEO
2825 Airview Boulevard
Kalamazoo MI 49002 USA
P 269 389 7353
F 269 389 7209
www.stryker.com


Personal and confidential


February 5, 2020        
        
First Name Last Name


Dear First Name:


I am pleased to inform you that you are one of a select group of individuals
receiving a restricted stock units (RSUs) award in 2020. We use these awards to
reward performers who we believe will be key contributors to our growth well
into the future. The total Award Date Value (ADV) of your award is approximately
USD $xx,xxx.


You are receiving xx RSUs with respect to Common Stock of Stryker Corporation.
Except as otherwise provided in the Terms and Conditions, one-third of these
RSUs will vest on March 21 of each of the three years beginning March 21, 2021.


You must “Accept” the award online via the UBS One Source web site located at
www.ubs.com/onesource/SYK between March 3 and March 31, 2020. The detailed terms
of the RSUs are in the Terms and Conditions, any applicable country addendum and
the provisions of the Company's 2011 Long-Term Incentive Plan. Those documents,
together with the related Prospectus, are available on the UBS One Source web
site, and you should read them before accepting the award.


You can find additional educational materials on the UBS One Source web site in
the Resources section, including RSUs brochures and RSUs Tax Questions &
Answers.


We want our employees to experience rewarding careers at Stryker while driving
our business growth. Thank you for your efforts in helping us deliver remarkable
results. With your help, I look forward to another successful year.
a2020rsuawardletter_image1a1.jpg [a2020rsuawardletter_image1a1.jpg]
Sincerely,


Kevin A. Lobo
Chairman and CEO




--------------------------------------------------------------------------------




STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED


1.    The Restricted Stock Units (“RSUs”) with respect to Common Stock of
Stryker Corporation (the “Company”) granted to you during 2020 are subject to
these Terms and Conditions Relating to Restricted Stock Units Granted Pursuant
to the 2011 Long-Term Incentive Plan, as Amended and Restated (the “Terms and
Conditions”) and all of the terms and conditions of the Stryker Corporation 2011
Long-Term Incentive Plan, as Amended and Restated (the “2011 Plan”), which is
incorporated herein by reference. In the case of a conflict between these Terms
and Conditions and the terms of the 2011 Plan, the provisions of the 2011 Plan
will govern. Capitalized terms used but not defined herein have the meaning
provided therefor in the 2011 Plan. For purposes of these Terms and Conditions,
“Employer” means the Company or any Subsidiary that employs you on the
applicable date.


2.    Your right to receive the Shares issuable pursuant to the RSUs shall be
only as follows:
    

     (a)    If you continue to be an Employee, you will receive the Shares
underlying the RSUs that have become vested as soon as administratively possible
following the vesting date as set forth in the award letter.


(b) If you cease to be an Employee by reason of Disability (as such term is
defined in the 2011 Plan or determined under local law) or death prior to the
date that your RSUs become fully vested, you or your estate will become fully
vested in your RSUs, and you, your legal representative or your estate will
receive all of the underlying Shares as soon as administratively practicable
following your termination by Disability or death.


(c)    If you cease to be an Employee by reason of Retirement (as such term is
defined in the 2011 Plan or determined under local law) prior to the date that
your RSUs become fully vested, you (or your estate in the event of your death
after your termination by Retirement) will continue to vest in your RSUs in
accordance with the vesting schedule as set forth in the award letter as if you
had continued your employment with your Employer.


(d)    If you cease to be an Employee prior to the date that your RSUs become
fully vested for any reason other than those provided in (b) or (c) above, you
shall cease vesting in your RSUs effective as of your Termination Date. If you
are a resident of or employed in the United States, “Termination Date” shall
mean the effective date of termination of your employment with your Employer. If
you are resident or employed outside of the United States, “Termination Date”
shall mean the earliest of (i) the date on which notice of termination is
provided to you, (ii) the last day of your active service with your Employer, or
(iii) the last day on which you are an Employee of your Employer, as determined
in each case without including any required advance notice period and
irrespective of the status of the termination under local labor or employment
laws.






--------------------------------------------------------------------------------




(e)    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle your RSUs in the form of: (i) a cash payment to the extent settlement in
Shares (1) is prohibited under local law, (2) would require you, the Company
and/or your Employer to obtain the approval of any governmental and/or
regulatory body in your country of residence (and country of employment, if
different), or (3) is administratively burdensome; or (ii) Shares, but require
you to immediately sell such Shares (in which case, the Company shall have the
authority to issue sales instructions in relation to such Shares on your
behalf).


3.    The number of Shares subject to the RSUs shall be subject to adjustment
and the vesting dates hereof may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the RSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The other terms of the
RSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
RSUs, such adjustment shall be made in accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the RSUs may be
settled in cash or otherwise as the Committee shall determine, in its sole
discretion. Notice of any adjustment will be given to you and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes hereof.


(c)    The Committee shall have the power to amend the RSUs to permit the
immediate vesting of the RSUs (and to terminate any unvested RSUs) and the
distribution of the underlying Shares prior to the effectiveness of (i) any
disposition of substantially all of the assets of the Company or your Employer,
(ii) the shutdown, discontinuance of operations or dissolution of the Company or
your Employer, or (iii) the merger or consolidation of the Company or your
Employer with or into any other unrelated corporation.


4.    If you are resident and/or employed outside of the United States, you
agree, as a condition of the grant of the RSUs, to repatriate all payments
attributable to the Shares and/or cash acquired under the 2011 Plan (including,
but not limited to, dividends, dividend equivalents and any proceeds derived
from the sale of the Shares acquired pursuant to the RSUs) if required by and in
accordance with local foreign exchange rules and regulations in your country of
residence (and country of employment, if different). In addition, you also agree
to take any and all actions, and consent to any and all actions taken by the
Company and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations




--------------------------------------------------------------------------------




under local laws, rules and regulations in your country of residence (and
country of employment, if different).


5.    If you are resident and/or employed in a country that is a member of the
European Union, the grant of the RSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


6.    Regardless of any action the Company and/or your Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends or dividend equivalents and (ii) do not
commit to structure the terms of the grant or any aspect of the RSUs to reduce
or eliminate your liability for Tax-Related Items. Further, if you become
subject to taxation in more than one country between the grant date and the date
of any relevant taxable or tax withholding event, as applicable, you acknowledge
that your Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one country.


Prior to any taxable event, if your country of residence (and/or your country of
employment, if different) requires withholding of Tax-Related Items, the Company
shall withhold a number of whole Shares that have an aggregate Fair Market Value
that the Company, taking into account local requirements and administrative
issues, determines in its sole discretion is appropriate to cover withholding
for Tax-Related Items with respect to the Shares. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. In cases where the Fair Market Value of the number of whole
Shares withheld is greater than the amount required to be paid to the relevant
government authorities with respect to withholding for Tax-Related Items, the
Company shall make a cash payment to you equal to the difference as soon as
administratively practicable. In the event that withholding in Shares is
prohibited or problematic under applicable law or otherwise may trigger adverse
consequences to the Company or your Employer, your Employer shall withhold the
Tax-Related Items required to be withheld with respect to the Shares in cash
from your regular salary and/or wages or other amounts payable to you. In the
event the withholding requirements are not satisfied through the withholding of
Shares or through your regular salary and/or wages or any other amounts payable
to you by your Employer, no Shares will be issued to you (or your estate) unless
and until satisfactory arrangements (as determined by the Board of Directors)
have been made by you with respect to the payment of any Tax-Related Items that
the Company or your Employer determines, in its sole discretion, should be
withheld or collected with respect to such RSUs. By accepting these RSUs, you
expressly consent to the withholding of Shares and/or withholding from your
regular salary and/or wages or other amounts payable to you as provided for
hereunder. All other Tax-Related Items related to the RSUs and any Shares
delivered in payment thereof are your sole responsibility.




--------------------------------------------------------------------------------






7.    The RSUs are intended to be exempt from the requirements of Code Section
409A. The 2011 Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.


8.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the RSUs or have previously signed such an agreement and you
breach any non-competition, non-solicitation or non-disclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested RSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the RSUs
that you have not disposed of. Further, you shall pay to the Company an amount
equal to the profit realized by you (if any) on all Shares that were acquired
upon vesting of the RSUs that you have disposed of. For purposes of the
preceding sentence, the profit shall be the Fair Market Value of the Shares at
the time of disposition.


9.    The RSUs shall be transferable only by will or the laws of descent and
distribution. If you purport to make any transfer of the RSUs, except as
aforesaid, the RSUs and all rights thereunder shall terminate immediately.


10.    The RSUs shall not be vested in whole or in part, and the Company shall
not be obligated to issue any Shares subject to the RSUs, if such issuance
would, in the opinion of counsel for the Company, violate the Securities Act of
1933 or any other U.S. federal, state or non-U.S. statute having similar
requirements as it may be in effect at the time. The RSUs are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
RSUs under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the issuance of Shares
pursuant to the RSUs, the RSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.


11.    The grant of the RSUs shall not confer upon you any right to continue in
the employ of your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the vesting of the RSUs
until the date of issuance of such Shares.


12.     You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of the RSUs under the 2011 Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
RSUs or any other award under the 2011 Plan or other benefits in lieu thereof in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the form and timing of any grant, the
number of Shares subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the 2011 Plan shall not constitute a
change or impairment of the terms and conditions of your employment with your
Employer.






--------------------------------------------------------------------------------




13.    Your participation in the 2011 Plan is voluntary. The value of the RSUs
and any other awards granted under the 2011 Plan is an extraordinary item of
compensation outside the scope of your employment (and your employment contract,
if any). Any grant under the 2011 Plan, including the grant of the RSUs, is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.


14.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.
    
15.    The Company is located at 2825 Airview Boulevard Kalamazoo, Michigan
49002, U.S.A. and grants RSUs under the 2011 Plan to employees of the Company
and Subsidiaries in its sole discretion. In conjunction with the Company’s grant
of the RSUs under the 2011 Plan and its ongoing administration of such awards,
the Company is providing the following information about its data collection,
processing and transfer practices (“Personal Data Activities”). In accepting the
grant of the RSUs, you expressly and explicitly consent to the Personal Data
Activities as described herein.


(a)    The Company collects, processes and uses your personal data, including
your name, home address, email address, and telephone number, date of birth,
social insurance number or other identification number, salary, citizenship, job
title, any Shares or directorships held in the Company, and details of all RSUs
or any other equity compensation awards granted, canceled, exercised, vested, or
outstanding in your favor, which the Company receives from you or your Employer.
In granting the RSUs under the Plan, the Company will collect your personal data
for purposes of allocating Shares and implementing, administering and managing
the 2011 Plan. The Company’s legal basis for the collection, processing and
usage of your personal data is your consent.


(b)     The Company transfers your personal data to UBS Financial Services Inc.,
an independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the 2011 Plan
(the “Stock Plan Administrator”). In the future, the Company may select a
different Stock Plan Administrator and share your personal data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for you, if an account is not already in place, to receive and trade
Shares acquired under the 2011 Plan You will be asked to agree on separate terms
and data processing practices with the Stock Plan Administrator, which is a
condition to your ability to participate in the 2011 Plan.


(c)     The Company and the Stock Plan Administrator are based in the United
States. You should note that your country of residence may have enacted data
privacy laws that are different from the United States. The Company’s legal
basis for the transfer of your personal data to the United States is your
consent.


(d)     Your participation in the 2011 Plan and your grant of consent is purely
voluntary. You may deny or withdraw your consent at any time. If you do not
consent, or if you withdraw your consent, you




--------------------------------------------------------------------------------




may be unable to participate in the 2011 Plan. This would not affect your
existing employment or salary; instead, you merely may forfeit the opportunities
associated with the 2011 Plan.


(e)    You may have a number of rights under the data privacy laws in your
country of residence. For example, your rights may include the right to (i)
request access or copies of personal data the Company processes, (ii) request
rectification of incorrect data, (iii) request deletion of data, (iv) place
restrictions on processing, (v) lodge complaints with competent authorities in
your country or residence, and/or (vi) request a list with the names and
addresses of any potential recipients of your personal data. To receive
clarification regarding your rights or to exercise your rights, you should
contact your local HR manager or the Company’s Human Resources Department.


16.    The grant of the RSUs is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing(s) with the local securities authorities (unless otherwise
required under local law). No employee of the Company is permitted to advise you
on whether you should acquire Shares under the 2011 Plan or provide you with any
legal, tax or financial advice with respect to the grant of the RSUs. The
acquisition of Shares involves certain risks, and you should carefully consider
all risk factors and tax considerations relevant to the acquisition of Shares
under the 2011 Plan or the disposition of them. Further, you should carefully
review all of the materials related to the RSUs and the 2011 Plan, and you
should consult with your personal legal, tax and financial advisors for
professional advice in relation to your personal circumstances.


17.    All questions concerning the construction, validity and interpretation of
the RSUs and the 2011 Plan shall be governed and construed according to the laws
of the state of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the RSUs or the 2011 Plan shall
be brought only in the state or federal courts of the state of Michigan.


18.    The Company may, in its sole discretion, decide to deliver any documents
related to the RSUs or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


19.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


20.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the RSUs be drawn up in English. If you have received
these Terms and Conditions, the 2011 Plan or any other documents related to the
RSUs translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.


21.    You acknowledge that, depending on your or your broker's country of
residence or where the Shares are listed, you may be subject to insider trading
restrictions and/or market abuse laws which




--------------------------------------------------------------------------------




may affect your ability to accept, acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., RSUs) or rights linked to the value of Shares during
such times you are considered to have “inside information” regarding the Company
as defined in the laws or regulations in your country of employment (and country
of residence, if different).  Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you placed before you possessed
inside information.  Furthermore, you could be prohibited from (i) disclosing
the inside information to any third party (other than on a “need to know” basis)
and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities.  Third parties include fellow employees.  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.  You
acknowledge that it is your responsibility to comply with any restrictions and
are advised to speak to your personal advisor on this matter.


22.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different) set forth in an
addendum to these Terms and Conditions (an “Addendum”). Further, if you transfer
your residence and/or employment to another country reflected in an Addendum to
these Terms and Conditions at the time of transfer, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). In
all circumstances, any applicable Addendum shall constitute part of these Terms
and Conditions.
23.     The Company reserves the right to impose other requirements on the RSUs,
any Shares acquired pursuant to the RSUs and your participation in the 2011 Plan
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law, rules
and regulations, or to facilitate the operation and administration of the award
and the 2011 Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.
24.     This Section 24 applies only to those persons whom the Company’s
Recoupment Policy applies (the corporate officers elected by the Company’s Board
of Directors other than Assistant Controllers, Assistant Secretaries and
Assistant Treasurers). Notwithstanding any other provision of these Terms and
Conditions to the contrary, you acknowledge and agree that your RSUs, any Shares
acquired pursuant thereto and/or any amount received with respect to any sale of
such Shares are subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company’s Recoupment
Policy as in effect on the date of grant (a copy of which has been furnished to
you) and as the Recoupment Policy may be amended from time to time in order to
comply with changes in laws, rules or regulations that are applicable to such
RSUs and Shares. You agree and consent to the Company’s application,
implementation and enforcement of (a) the Recoupment Policy and (b) any
provision of applicable law relating to cancellation, recoupment, rescission or
payback of compensation and expressly agree that the Company may take such
actions as are necessary to effectuate the Recoupment Policy (as applicable to
you) or applicable law without further consent or action being required by you.
For purposes of the foregoing, you expressly and explicitly authorize the
Company to issue instructions, on your behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold your Shares and other
amounts acquired under the 2011 Plan to re-convey, transfer or




--------------------------------------------------------------------------------




otherwise return such Shares and/or other amounts to the Company. In the case of
a conflict between these Terms and Conditions and the Recoupment Policy, the
terms of the Recoupment Policy shall prevail.
25.    By accepting the grant of the RSUs, you acknowledge that you have read
these Terms and Conditions, the Addendum to these Terms and Conditions (as
applicable) and the 2011 Plan and specifically accept and agree to the
provisions therein.










--------------------------------------------------------------------------------




STRYKER CORPORATION


ADDENDUM TO
TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2011 PLAN, AS AMENDED AND RESTATED


In addition to the terms of the 2011 Plan and the Terms and Conditions, the RSUs
are subject to the following additional terms and conditions (the “Addendum”).
All capitalized terms as contained in this Addendum shall have the same meaning
as set forth in the 2011 Plan and the Terms and Conditions. Pursuant to Section
22 of the Terms and Conditions, if you transfer your residence and/or employment
to another country reflected in an Addendum at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).


European Union (“EU”) / European Economic Area (“EEA”)


1.    Data Privacy. If you reside and/or you are employed in the EU / EEA, the
following provision replaces Section 15 of the Terms and Conditions:


The Company is located at 2825 Airview Boulevard Kalamazoo, Michigan 49002,
U.S.A. and grants RSUs under the 2011 Plan to employees of the Company and its
Subsidiaries in its sole discretion. You should review the following information
about the Company’s data processing practices.


(a)    Data Collection, Processing and Usage. Pursuant to applicable data
protection laws, you are hereby notified that the Company collects, processes
and uses certain personally-identifiable information about you for the
legitimate interest of implementing, administering and managing the 2011 Plan
and generally administering equity awards; specifically, including your name,
home address, email address and telephone number, date of birth, social
insurance number or other identification number, salary, citizenship, job title,
any Shares or directorships held in the Company, and details of all options or
any other awards granted, canceled, exercised, vested, or outstanding in your
favor, which the Company receives from you or your Employer. In granting the
RSUs under the 2011 Plan, the Company will collect your personal data for
purposes of allocating Shares and implementing, administering and managing the
2011 Plan. The Company’s collection, processing, use and transfer of your
personal data is necessary for the performance of the Company’s contractual
obligations under the Plan and pursuant to the Company’s legitimate interest of
managing and generally administering employee equity awards. Your refusal to
provide personal data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the 2011
Plan. As such, by participating in the 2011 Plan, you voluntarily acknowledge
the collection, processing and use of your personal data as described herein.






--------------------------------------------------------------------------------




(b)    Stock Plan Administration Service Provider. The Company transfers
participant data to UBS Financial Services Inc., an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the 2011 Plan (the “Stock Plan Administrator”).
In the future, the Company may select a different Stock Plan Administrator and
share your data with another company that serves in a similar manner. The Stock
Plan Administrator will open an account for you, if an account is not already in
place, to receive and trade Shares acquired under the 2011 Plan. You will be
asked to agree on separate terms and data processing practices with the Stock
Plan Administrator, which is a condition to your ability to participate in the
2011 Plan.


(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Company can only meet its
contractual obligations to you if your personal data is transferred to the
United States. The Company’s legal basis for the transfer of your personal data
to the United States is to satisfy its contractual obligations to you and/or its
use of the standard data protection clauses adopted by the EU Commission.


(d)    Data Retention. The Company will use your personal data only as long as
is necessary to implement, administer and manage your participation in the 2011
Plan or as required to comply with legal or regulatory obligations, including
under tax and security laws. When the Company no longer needs your personal
data, the Company will remove it from its systems. If the Company keeps your
data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be for compliance with relevant laws or regulations.


(e)    Data Subject Rights. You may have a number of rights under data privacy
laws in your country of residence. For example, your rights may include the
right to (i) request access or copies of personal data the Company processes,
(ii) request rectification of incorrect data, (iii) request deletion of data,
(iv) place restrictions on processing, (v) lodge complaints with competent
authorities in your country of residence, and/or (vi) request a list with the
names and addresses of any potential recipients of the Participant’s personal
data. To receive clarification regarding your rights or to exercise your rights,
you should contact your local HR manager or the Company’s Human Resources
Department.


ARGENTINA


No country specific provisions.


AUSTRALIA


1.RSUs Conditioned on Satisfaction of Regulatory Obligations. If you are (a) a
director of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of the Australia, the
grant of the RSUs is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia.




--------------------------------------------------------------------------------






The Australian Offer document can be accessed here [UBS INSERT LINK HERE]


AUSTRIA


No country specific provisions.


BELGIUM


No country specific provisions.


BRAZIL


1.     Labor Law Acknowledgment. By accepting the RSUs, you acknowledge and
agree, for all legal purposes, that (a) the benefits provided under the Terms
and Conditions and the 2011 Plan are the result of commercial transactions
unrelated to your employment; (b) the Terms and Conditions and the 2011 Plan are
not a part of the terms and conditions of your employment; and (c) the income
from the RSUs, if any, is not part of your remuneration from employment.


2.    Compliance with Law. By accepting the RSUs, you acknowledge and agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the RSUs, the issuance and/or sale of Shares
acquired under the 2011 Plan and the receipt of any dividends.


CANADA


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Terms and Conditions or the 2011 Plan, the RSUs shall be settled only in Shares
(and may not be settled in cash).


2.    Use of English Language.  If you are a resident of Quebec, by accepting
your RSUs, you acknowledge and agree that it is your wish that the Terms and
Conditions, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to your RSUs, either
directly or indirectly, be drawn up in English.


Langue anglaise. En acceptant l'allocation de vos RSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos RSUs,
soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________




--------------------------------------------------------------------------------




Employee Signature                    Employee Name (Printed)


_____________________
Date    


CHILE


1.    Private Placement. The following provision shall replace Section 16 of the
Terms and Conditions:


The grant of the RSUs hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.


a)
The starting date of the offer will be the grant date, and this offer conforms
to General Ruling no. 336 of the Chilean Commission for the Financial Markets
(“CMF”);

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the CMF, and therefore such securities
are not subject to its oversight;

c)
The Company, as the issuer, is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the CMF; and

d)
The Shares, as foreign securities, shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.



a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de Carácter General n° 336 de la Comisión para el
Mercado Financiero Chilena (“CMF”);

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.



CHINA


1.    RSUs Conditioned on Satisfaction of Regulatory Obligations. If you are a
People’s Republic of China (“PRC”) national, the grant of the RSUs is
conditioned upon the Company securing all necessary approvals from the PRC State
Administration of Foreign Exchange to permit the operation of the 2011 Plan and
the participation of PRC nationals employed by your Employer, as determined by
the Company in its sole discretion.


2.    Sale of Shares. Notwithstanding anything to the contrary in the 2011 Plan,
upon any termination of employment with your Employer, you shall be required to
sell all Shares acquired under the 2011 Plan within such time period as may be
established by the PRC State Administration of Foreign Exchange.






--------------------------------------------------------------------------------




3.     Exchange Control Restrictions. You acknowledge and agree that you will be
required immediately to repatriate to the PRC the proceeds from the sale of any
Shares acquired under the 2011 Plan, as well as any other cash amounts
attributable to the Shares acquired under the 2011 Plan (collectively, “Cash
Proceeds”). Further, you acknowledge and agree that the repatriation of the Cash
Proceeds must be effected through a special bank account established by your
Employer, the Company or one of its Subsidiaries, and you hereby consent and
agree that the Cash Proceeds may be transferred to such account by the Company
on your behalf prior to being delivered to you. The Cash Proceeds may be paid to
you in U.S. dollars or local currency at the Company’s discretion. If the Cash
Proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar bank
account must be established and maintained in China so that the proceeds may be
deposited into such account. If the Cash Proceeds are paid to you in local
currency, you acknowledge and agree that the Company is under no obligation to
secure any particular exchange conversion rate and that the Company may face
delays in converting the Cash Proceeds to local currency due to exchange control
restrictions. You agree to bear any currency fluctuation risk between the time
the Shares are sold and the Cash Proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by your Employer, the Company and its Subsidiaries in the future
in order to facilitate compliance with exchange control requirements in the PRC.


COLOMBIA


1.    Securities Law Information. The Shares subject to the RSUs are not and
will not be registered in the Colombian registry of publicly traded securities
(Registro Nacional de Valores y Emisores) and therefore the Shares may not be
offered to the public in Colombia. Nothing in this document should be construed
as the making of a public offer of securities in Colombia.


COSTA RICA


No country specific provisions.


DENMARK


1.    Treatment of RSUs upon Termination of Employment. Notwithstanding any
provision in the Terms and Conditions or the 2011 Plan to the contrary, unless
you are a member of registered management who is not considered a salaried
employee, the treatment of the RSUs upon a termination of employment which is
not a result of death shall be governed by Sections 4 and 5 of the Danish Act on
Stock Option in Employment Relations. However, if the provisions in the Terms
and Conditions or the Plan governing the treatment of the RSUs upon a
termination of employment are more favorable, then the provisions of the Terms
and Conditions or the 2011 Plan will govern.


FINLAND


1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 6 of
the Terms and Conditions to the contrary, if you are a local national of
Finland, any Tax-Related Items shall be withheld only in cash from your regular
salary/wages or other amounts payable to you in cash or such other withholding
methods as may be permitted under the 2011 Plan and allowed under local law.






--------------------------------------------------------------------------------




FRANCE


1.    Use of English Language.  By accepting your RSUs, you acknowledge and
agree that it is your wish that the Terms and Conditions, this Addendum, as well
as all other documents, notices and legal proceedings entered into, given or
instituted pursuant to your RSUs, either directly or indirectly, be drawn up in
English.


Langue anglaise. En acceptant l'allocation de vos RSUs, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de vos RSUs,
soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


GERMANY


No country specific provisions.






--------------------------------------------------------------------------------




HONG KONG


1.    Important Notice. Warning: The contents of the Terms and Conditions, this
Addendum, the 2011 Plan, and all other materials pertaining to the RSUs and/or
the 2011 Plan have not been reviewed by any regulatory authority in Hong Kong.
You are hereby advised to exercise caution in relation to the offer thereunder.
If you have any doubts about any of the contents of the aforesaid materials, you
should obtain independent professional advice.


2.    Lapse of Restrictions. If, for any reason, Shares are issued to you within
six (6) months of the grant date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six-month anniversary of the grant date.


3.    Settlement in Shares. Notwithstanding anything to the contrary in this
Addendum, the Terms and Conditions or the 2011 Plan, the RSUs shall be settled
only in Shares (and may not be settled in cash).


4.    Nature of the Plan. The Company specifically intends that the 2011 Plan
will not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the 2011 Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the RSUs shall be null and void.


INDIA


1.    Repatriation Requirements. You expressly agree to repatriate all sale
proceeds and dividends attributable to Shares acquired under the 2011 Plan in
accordance with local foreign exchange rules and regulations. Neither the
Company, your Employer or any of the Company’s Subsidiaries shall be liable for
any fines or penalties resulting from your failure to comply with applicable
laws, rules or regulations.


IRELAND


No country specific provisions.


ITALY


No country specific provisions.


JAPAN


No country specific provisions.


MEXICO


1.    Commercial Relationship. You expressly recognize that your participation
in the 2011 Plan and the Company’s grant of the RSUs does not constitute an
employment relationship between you and




--------------------------------------------------------------------------------




the Company. You have been granted the RSUs as a consequence of the commercial
relationship between the Company and the Subsidiary in Mexico that employs you,
and the Company’s Subsidiary in Mexico is your sole employer. Based on the
foregoing, (a) you expressly recognize the 2011 Plan and the benefits you may
derive from your participation in the 2011 Plan do not establish any rights
between you and the Company’s Subsidiary in Mexico that employs you, (b) the
2011 Plan and the benefits you may derive from your participation in the 2011
Plan are not part of the employment conditions and/or benefits provided by the
Company’s Subsidiary in Mexico that employs you, and (c) any modification or
amendment of the 2011 Plan by the Company, or a termination of the 2011 Plan by
the Company, shall not constitute a change or impairment of the terms and
conditions of your employment with the Company’s Subsidiary in Mexico that
employs you.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the 2011 Plan is a result of the
discretionary and unilateral decision of the Company, as well as your free and
voluntary decision to participate in the 2011 Plan in accord with the terms and
conditions of the 2011 Plan, the Terms and Conditions, and this Addendum. As
such, you acknowledge and agree that the Company may, in its sole discretion,
amend and/or discontinue your participation in the 2011 Plan at any time and
without any liability. The value of the RSUs is an extraordinary item of
compensation outside the scope of your employment contract, if any. The RSUs are
not part of your regular or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Company’s Subsidiary in Mexico that
employs you.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.






___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


NETHERLANDS


1.    Waiver of Termination Rights. As a condition to the grant of the RSUs, you
hereby waive any and all rights to compensation or damages as a result of the
termination of your employment with the Company and your Employer for any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the 2011 Plan, or (b)
you ceasing to have rights under or ceasing to be entitled to any awards under
the 2011 Plan as a result of such termination.






--------------------------------------------------------------------------------




2.    Tax Deferral Upon Retirement. Unless you otherwise elect by contacting
Stryker no later than April 30, 2020, you hereby agree that upon Retirement
eligibility, the RSUs shall not become taxable until the date of settlement when
Shares are actually delivered or otherwise made available.


NEW ZEALAND


1.    WARNING. You are being offered RSUs to be settled in the form of shares of
Stryker Corporation common stock. If the Company runs into financial
difficulties and is wound up, you may lose some or all your investment. New
Zealand law normally requires people who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosed information that is important for investors
to make an informed decision. The usual rules do not apply to this offer because
it is an offer made under the Employee Share Scheme exemption. As a result, you
may not be given all the information usually required. You will also have fewer
other legal protections for this investment. You should ask questions, read all
documents carefully, and seek independent financial advice before accepting the
offer. The Company’s Shares are currently traded on the New York Stock Exchange
under the ticker symbol “SYK” and Shares acquired under the 2011 Plan may be
sold through this exchange. You may end up selling the Shares at a price that is
lower than the value of the Shares when you acquired them. The price will depend
on the demand for the Company's Shares. The Company’s most recent annual report
(which includes the Company’s financial statements) is available at
http://phx.corporate-ir.net/phoenix.zhtml?c=118965&p=irol-irhome. You are
entitled to receive a copy of this report, free of charge, upon written request
to the Company at STOCKPLANADMINISTRATION@STRYKER.COM.


NORWAY


No country specific provisions.


POLAND


No country specific provisions.


PORTUGAL


No country specific provisions.


PUERTO RICO


No country specific provisions.


RUSSIA


1.    IMPORTANT EMPLOYEE NOTIFICATION. If you are a citizen of the Russian
Federation, any cash proceeds derived from the 2011 Plan (including any dividend
equivalents payable in cash but excluding cash dividends) must be remitted
directly to a personal bank account opened with an authorized bank in the
Russian Federation (an “Authorized Russian Account”). Thereafter, you may, in
your sole




--------------------------------------------------------------------------------




discretion, personally transfer such amounts from your Authorized Russian
Account to a bank account legally established outside of the Russian Federation
with a non-Russian bank located in the Organization for Economic Co-operation
and Development or the Financial Action Task Force countries (an “Authorized
Foreign Account”). Cash dividends (but not dividend equivalents payable in cash)
can be remitted directly to an Authorized Foreign Account. However, you are
required to notify the Russian tax authorities within one month of opening or
closing an Authorized Foreign Account or changing the account details. You also
are required to file quarterly reports of any transactions involving any
Authorized Foreign Account you hold with the Russian tax authorities.
2.    SECURITIES LAW NOTIFICATION. The grant of RSUs and the issuance of Shares
upon vesting are not intended to be an offering of securities with the Russian
Federation, and the Terms and Conditions, the 2011 Plan, this Addendum and all
other materials that you receive in connection with the grant of RSUs and your
participation in the 2011 Plan (collectively, “Grant Materials”) do not
constitute advertising or a solicitation within the Russian Federation. In
connection with your grant of RSUs, the Company has not submitted any
registration statement, prospectus or other filing with the Russian Federal Bank
or any other governmental or regulatory body within the Russian Federation, and
the Grant Materials expressly may not be used, directly or indirectly, for the
purpose of making a securities offering or public circulation of Shares within
the Russian Federation.


SINGAPORE


1.    Qualifying Person Exemption. The following provision shall replace Section
16 of the Terms and Conditions:


The grant of the RSUs under the 2011 Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2011 Ed.) (“SFA”). The 2011 Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore. You
should note that, as a result, the RSUs are subject to section 257 of the SFA
and you will not be able to make (a) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the RSUs in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2011 Ed.).


2.    CEO and Director Reporting Notification. If you are the Chief Executive
Officer (“CEO”) or a director, associate director or shadow director of a
Singapore company, you are subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
the Singapore company in writing when you receive an interest (e.g., RSUs or
Shares) in the Company or any related company. In addition, you must notify the
Singapore company when you sell Shares (including when you sell Shares acquired
at vesting of the Restricted Stock Units). These notifications must be made
within two business days of acquiring or disposing of any interest in the
Company or any related company. In addition, a notification must be made of
Participant’s interests in the Company or any related company within two
business days of becoming the CEO or a director.






--------------------------------------------------------------------------------




SOUTH AFRICA


1.    Withholding Taxes. The following provision supplements Section 6 of the
Terms and Conditions: By accepting the RSUs, you agree to notify your Employer
in South Africa of the amount of any gain realized upon vesting of the RSUs. If
you fail to advise your Employer of the gain realized upon vesting of the RSUs,
you may be liable for a fine. You will be responsible for paying any difference
between the actual tax liability and the amount withheld.


2.    Exchange Control Obligations. You are solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the 2011 Plan to ensure compliance with
current Exchange Control Regulations. Neither the Company nor any of its
Subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.


3.    Securities Law Information and Deemed Acceptance of RSUs.  Neither the
RSUs nor the underlying Shares shall be publicly offered or listed on any stock
exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, the RSU offer must be finalized on or before the 60th day following the
grant date.  If you do not want to accept the RSUs, you are required to decline
the RSUs no later than the 60th day following the grant date.  If you do not
reject the RSUs on or before the 60th day following the grant date, you will be
deemed to accept the RSUs.


SOUTH KOREA


No country specific provisions.
SPAIN


1.    Acknowledgement of Discretionary Nature of the 2011 Plan; No Vested
Rights. In accepting the RSUs, you acknowledge that you consent to participation
in the 2011 Plan and have received a copy of the 2011 Plan. You understand that
the Company has unilaterally, gratuitously and in its sole discretion granted
RSUs under the 2011 Plan to individuals who may be employees of the Company or
its Subsidiaries throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any of its Subsidiaries on an
ongoing basis. Consequently, you understand that the RSUs are granted on the
assumption and condition that the RSUs and the Shares acquired upon vesting of
the RSUs shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, you understand that this grant would not be made
to you but for the assumptions and conditions referenced above. Thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, the RSUs
shall be null and void.


You understand and agree that, as a condition of the grant of the RSUs, any
unvested RSUs as of the date you cease active employment will be forfeited
without entitlement to the underlying Shares or to any amount of indemnification
in the event of the termination of employment by reason of, but not limited to,




--------------------------------------------------------------------------------




(i) material modification of the terms of employment under Article 41 of the
Workers’ Statute or (ii) relocation under Article 40 of the Workers’ Statute.
You acknowledge that you have read and specifically accept the conditions
referred to in the Terms and Conditions regarding the impact of a termination of
employment on your RSUs.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2020 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


SWITZERLAND


No country specific provisions.


TAIWAN


No country specific provisions.


THAILAND


No country specific provisions.


TURKEY


1.    Securities Law Information. Under Turkish law, you are not permitted to
sell any Shares acquired under the 2011 Plan within Turkey. The Shares are
currently traded on the New York Stock Exchange, which is located outside of
Turkey, under the ticker symbol “SYK” and the Shares may be sold through this
exchange.


2.    Financial Intermediary Obligation. You acknowledge that any activity
related to investments in foreign securities (e.g., the sale of Shares) should
be conducted through a bank or financial intermediary institution licensed by
the Turkey Capital Markets Board and should be reported to the Turkish Capital
Markets Board. You solely are responsible for complying with this requirement
and should consult with a personal legal advisor for further information
regarding any obligations in this respect.


UNITED ARAB EMIRATES


No country specific provisions.




--------------------------------------------------------------------------------






UNITED KINGDOM


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall supplement Section 6 of the Terms and Conditions:


Without limitation to Section 6 of the Terms and Conditions, you agree that you
are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company, your Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Company and your Employer against any Tax-Related Items that they are required
to pay or withhold or have paid or will pay to HMRC on your behalf (or any other
tax authority or any other relevant authority).
2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Company and your Employer for any reason whatsoever and
whether or not in breach of contract, insofar as any purported claim to such
entitlement arises or may arise from your ceasing to have rights under or to be
entitled to vest in the RSUs as a result of such termination of employment
(whether the termination is in breach of contract or otherwise), or from the
loss or diminution in value of the RSUs. Upon the grant of the RSUs, you shall
be deemed irrevocably to have waived any such entitlement.






